Citation Nr: 0834305	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  07-20 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, claimed as secondary to Agent Orange exposure.

2.  Entitlement to service connection for bilateral lower 
extremity neuropathy, claimed as bilateral lower extremity 
swelling and cramping.

3.  Entitlement to service connection for a skin rash, 
claimed as secondary to Agent Orange exposure.

4.  Entitlement to service connection for an eye condition.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for kidney infection.

7.  Entitlement to service connection for a bilateral foot 
disability.

8.  Entitlement to service connection for an ear, nose, and 
throat disability.

9.  Entitlement to service connection for allergies and hay 
fever.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1970 to March 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from August 2005 and November 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the claims sought.

The veteran testified at a January 2008 Board hearing before 
the undersigned Veterans Law Judge at the Columbia, South 
Carolina RO.




FINDINGS OF FACT

1.  The veteran's diabetes mellitus, type II, claimed as 
secondary to Agent Orange exposure, is not etiologically 
related to service.

2.  The veteran is not currently diagnosed with bilateral 
lower extremity neuropathy.

3.  The veteran's skin rash, claimed as secondary to Agent 
Orange exposure, is not etiologically related to service.

4.  In correspondence dated in January 2008, prior to the 
promulgation of a decision in the appeal, the appellant 
withdrew his appeals of entitlement to service connection for 
an eye condition, hypertension, kidney infection, a bilateral 
foot disability, an ear, nose, and throat disability; and 
allergies and hay fever.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or 
aggravated during service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

2.  Bilateral lower extremity neuropathy, claimed as 
bilateral lower extremity swelling and cramping, was not 
incurred in or aggravated by active military service, and it 
may not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107; 38 C.F.R. § 3.303, 3.307, 3.309.

3.  A skin rash was not incurred in or aggravated during 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.

4.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant.  38 C.F.R. § 20.204.  The appellant has 
withdrawn the appeal of his claims of entitlement to service 
connection for an eye disorder, hypertension, kidney 
infection, a bilateral foot disability, an ear, nose, and 
throat disability; and allergies and hay fever.  The 
withdrawal was made in written correspondence dated in 
January 2008.  In light of the foregoing, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review these issues and the appeal to these 
issues is dismissed.

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in correspondence dated 
in May 2005, June 2005, and August 2006 of the information 
and evidence needed to substantiate and complete a claim.  VA 
fully complied with the provisions of    38 U.S.C.A. § 5103 
prior to the rating decision in question for the claim of 
entitlement to service connection for diabetes mellitus, type 
II.  VA failed to fully comply with the provisions of 38 
U.S.C.A. § 5103 prior to the rating decision in question for 
the other claims on appeal.  Specifically, VA did not inform 
the veteran of how disability evaluations and effective dates 
are assigned until correspondence dated in March 2006.  The 
record, however, shows that any prejudice that failure caused 
was harmless, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, and thus any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including VA medical records.  

The Board acknowledges that the veteran has not been afforded 
VA examinations in response to his claim.  The Board has 
determined, however, that VA has no obligation to provide 
examinations in this case.  Under the VCAA, when the record 
does not contain sufficient medial evidence to make a 
decision on the claim, VA is obliged to provide an 
examination when: (1) the record contains competent evidence 
that the claimant has a current disability or signs and 
symptoms of a current disability; and (2) the record 
indicates that the disability or signs and symptoms of a 
current disability may be associated with active service.  38 
U.S.C.A. § 5103A(d).  The veteran does not meet one or both 
of these elements for all claims.  In this regard, the Board 
notes that the veteran's medical records do not indicate any 
etiological relationship between service and diabetes 
mellitus, type II, a skin disability, or neuropathy of the 
lower extremities.  Indeed, there is no competent evidence of 
a diagnosis of neuropathy.  Thus, a VA examination is not in 
order.  Paralyzed Veterans of America, et al. v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

In sum, there is not a scintilla of evidence that any VA 
error in notifying or assisting the appellant reasonably 
affects the fairness of this adjudication.  Indeed, the 
appellant has not suggested that such an error, prejudicial 
or otherwise, exists.  Hence, the case is ready for 
adjudication.

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, VA medical records, and private medical 
records.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military.  38 U.S.C.A. § 
1110;      38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

For service connection to be awarded, there must be (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of an in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The absence 
of any one element will result in the denial of service 
connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

The veteran contends that he developed diabetes mellitus, 
type II and a skin rash after service.  He asserts that the 
conditions resulted from his exposure to herbicides, such as 
Agent Orange, during his service in Thailand.  Service 
connection for specific diseases, including diabetes 
mellitus, type II, acute and subacute peripheral neuropathy, 
and chloracne and porphyria cutanea tarda, may be presumed if 
a veteran was exposed during service to certain herbicides, 
including Agent Orange.  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(e).

Veterans who served on active duty in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975 shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R.   § 3.307(a)(6)(iii).  
Service records show that the veteran served in Thailand 
during his service, but he did not serve on the land mass of 
the Republic of Vietnam, and is therefore not presumed to 
have been exposed to an herbicide agent during service.  
Furthermore, there is no evidence of record that proves the 
veteran was exposed to Agent Orange.  The veteran's personnel 
records are silent for any exposure.  The veteran also stated 
in the Board hearing that he was never told what was being 
sprayed in Thailand while he was there, and was unsure 
whether it was Agent Orange.  See Board hearing transcript, 
p. 10.

The Board finds that the veteran's diabetes mellitus, type 
II, is not etiologically related to service.  The veteran was 
diagnosed with "diet controlled diabetes" sometime in mid-
to-late 2005.  See December 2005 outpatient report.  The 
first record of a specific diagnosis of diabetes mellitus, 
type II, appears in a record dated in October 2006.  See 
October 2006 optical examination report.  The Board finds 
that his qualifies as a current disability.

The Board finds, however, that the veteran has not shown any 
etiological relationship between diabetes mellitus, type II, 
and his active duty service.  The veteran's service medical 
records are silent for any diagnosis of diabetes.  The 
veteran was first diagnosed with diabetes in 2005-31 years 
after separation from service.  While not a dispositive 
factor, a significant lapse in time between service and post-
service medical treatment may be considered as part of the 
analysis of a service connection claim.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  The veteran's medical records 
show that he was diagnosed with obesity, hypertension, 
hyperlipidemia, and hypercholesterolemia before his diabetes 
mellitus, type II, began.  See February 2006 cardiology note.  
Significantly, the record does not contain any competent 
medical nexus opinion linking the veteran's diabetes 
mellitus, type II, to his service.  Without these elements, 
the veteran's claim of entitlement to service connection for 
diabetes mellitus, type II, to include based on herbicide 
exposure, is denied.

The Board also finds that the veteran's claim of entitlement 
to service connection for bilateral lower extremity 
neuropathy, claimed as bilateral lower extremity swelling and 
cramping, is not supported by the evidence of record.  The 
veteran's service medical records show he complained of leg 
cramping at separation, but had not seen a doctor for this 
problem.  No pertinent diagnosis was entered.  In June 1999, 
the veteran reported a history of sharp pains in his left leg 
and foot since 1997 at an outpatient appointment.  At a 
December 2001 VA outpatient examination, the veteran reported 
right leg pain that had been persisting for several days.  He 
stated that he helped his niece move furniture and climbed 
many stairs prior to the onset of the pain.  He was not 
diagnosed with any disability at these appointments.  The 
medical record is completely silent as to a diagnosis of the 
claimed disorder.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.  Hence, where as here, competent evidence does not 
establish the disability for which service connection is 
sought, there can be no valid claim for service connection.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the 
instant case, the claim for service connection for neuropathy 
of the lower extremities must be denied because the first 
essential criterion for the grant of service connection-
competent evidence of the disability for which service 
connection is sought-is not met.

The Board also finds that the veteran's skin rash is not 
etiologically related to service.  The record shows that the 
veteran has been experiencing urticaria/atopic dermatitis-
type symptoms since he was a young boy.  See June 1996 
outpatient report.  The veteran was sent for an allergy test 
in 1996, and it was discovered that he is allergic to 
different types of grass.  See September 1996 outpatient 
report.  The veteran has been diagnosed with atopic 
dermatitis.  See March 1998 outpatient report.  The Board 
finds that this qualifies as a current disability, but also 
finds that the veteran is unable to meet the other elements 
required to establish service connection.  The veteran's 
service medical records are silent for any dermatological 
diagnoses or complaints of a skin rash.  The record does not 
contain a competent medical opinion establishing a nexus 
between his current skin disability and service.  
Furthermore, the record shows that the veteran's skin 
disability is caused by an allergy to grass.  Therefore, the 
veteran's claim for entitlement to service connection for a 
skin rash, claimed as secondary to Agent Orange exposure, is 
denied. 

While the veteran contends that his disabilities are related 
to his period of active duty and Agent Orange exposure, the 
Board notes that his statements do not constitute competent 
evidence of a medical nexus opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (where the 
determinative issue involves medical causation or a 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claim, however, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for diabetes mellitus, type 
II, claimed as secondary to Agent Orange exposure, is denied.

Entitlement to service connection for bilateral lower 
extremity neuropathy, claimed as bilateral lower extremity 
swelling and cramping, is denied.

Entitlement to service connection for a skin rash, claimed as 
secondary to Agent Orange exposure, is denied.

The claims of entitlement to service connection for an eye 
condition, hypertension, kidney infection, a bilateral foot 
disability, an ear, nose, and throat disability; and 
allergies and hay fever are dismissed.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


